Per Curiam.
Albert Hamilton Dib was admitted to practice by this Court in 2000 and lists a business address in Hacken-sack, New Jersey with the Office of Court Administration (hereinafter OCA). By notice of motion and affirmation dated June 16, 2016, Dib now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).* By correspondence from its Chief Attorney, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it opposes Dib’s application due to its improper form.
We agree with AGC that Dib inappropriately submitted an affirmation in support of his application to resign (see Matter of Lamson, 146 AD3d 1231, 1231-1232 [2017]; CPLR 2106 [a]; Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a] [1]; Rules of App Div. 3d Dept [22 NYCRR] § 806.22 [a]). Nonetheless, mindful that the application was submitted prior to the effective date of the Rules for Attorney Disciplinary Matters, and inasmuch as Dib’s affirmation recited that the facts set forth therein were true and were made “under the penalties of perjury,” we exercise our discretion to excuse the defect in Dib’s application and address the merits thereof (see Matter of Lamson, 146 AD3d at 1232).
Significantly, AGC does not substantively oppose Dib’s ap*1349plication. Accordingly, upon reading the notice of motion and affirmation of Dib dated June 16, 2016, and upon reading the correspondence in response by AGC’s Chief Attorney, and having determined that Dib is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Lynch, Rose, Clark and Mulvey, JJ., concur.
Ordered that Albert Hamilton Dib’s application to resign is granted and his nondisciplinary resignation is accepted; and it is further ordered that Albert Hamilton Dib’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Albert Hamilton Dib shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.

 Dib’s application was initially submitted to the Appellate Division, First Department, but was later resubmitted to this Court due to the fact that Dib has an out-of-state address on file with OCA and was admitted to practice by this Court (cf. Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.7 [a] [2]).